DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-15 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the acronym “CRFTP” without setting forth what the acronym stands for.
Claims 2 and 5-11 are objected to because of the following informalities: Claims 2 and 5-11 recite the acronym “CFRTP” without setting forth what the acronym stands for.
Claim 3 is objected to because of the following informalities:  Claim 3 recites the acronym “HTD” without setting forth what the acronym stands for.
Claims 13-15 are objected to because of the following informalities:  Claims 13-15 recite the acronym “PVC” without setting forth what the acronym stands for.
Claim 15 is objected to because of the following informalities:  Claim 15 recites the acronym “PETG” without setting forth what the acronym stands for.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “10 means the thickness of the PETG tape”; however, no units of measure are recited.  For purposes of examination, thousandths of an inch will be assumed to be the implied units of measure.
Further regarding claim 2, claim 2 recites that “PVC is an abbreviation for the poly(vinyl chloride) sheet”.  Claim 2 also recites that the PVC sheet is also used as an inner layer of the laminate.  Claim 1, from which claim 2 depends, recites that the laminate comprises “outer layers of poly(vinyl chloride) sheet” and “at least one inner layer of CRFTP tape”.  Because claim 2 refers to PVC being an abbreviation for the poly(vinyl chloride) sheet of claim 1, the scope of claim 2 is unclear as to whether the inner PVC layers are the same material as the outer layers of claim 1.  Examiner suggests amending claim 1 to recite “A laminate, comprising: layers of poly(vinyl chloride) sheet, each having at least 0.635 mm thickness and at least one layer of continuous fiber reinforced tape (CFRTP) of polyethylene terephthalate glycol having less than 0.508 mm thickness disposed between the layers of poly(vinyl chloride) sheet…”.
Regarding claim 15, claim 15 recites that the PVC sheet can be an inner layer as well as an outer layer.  See paragraph 13 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0308115 to Guhde et al. (herein Guhde).
Regarding claim 1, Guhde teaches a thermoplastic-based building product comprising at least one thermoplastic-based support layer corresponding to the layers of poly(vinyl chloride) (herein PVC) sheet and reinforcing flexing layer corresponding to the at least one layer of CRFTP tape of polyethylene 
Regarding claim 2, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches a laminate that can have multiple thermoplastic-based support layers interspersed between and around multiple reinforcing flexing layers and that those layers can have the thicknesses recited in instant claim 2.  Guhde also teaches or renders obvious the orientations of the various layers recited in instant claim 2.  While Guhde is silent as to the direction in which tensile testing is performed, the method in which the laminate is tested does not limit the structure of the laminate itself.
Regarding claim 3
Guhde teaches that the thermoplastic-based support layers can be PVC (paragraph 0023) which meets the limitations of being either a polyvinyl chloride homopolymer or a vinyl chloride copolymer.
Regarding claim 4, Guhde teaches all the limitations of claim 3 as discussed above.
Guhde teaches that the thermoplastic-based support layers can contain additives such as “mineral fillers such as talc, calcium carbonate, and the like; an impact modifier, such as acrylic,  methacrylate-styrene-butadiene, chlorinated polyethylene based polymers; a bonding agent; a lubricant; a plasticizer; a stabilizer; an anti-oxidant; an ultra-violet absorber; a dye, a colorant; a pigment; cellulose filler such as cellulose or natural fibers, wood flour, and paper byproducts; a coupling agent; a surfactant, a compatibilizer, an acid scavenger, and the like” (paragraph 0025).  
Regarding claim 5, Guhde teaches all the limitations of claim 1 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 6, Guhde teaches all the limitations of claim 4 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 7
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 8, Guhde teaches all the limitations of claim 6 as discussed above.
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 9, Guhde teaches all the limitations of claim 7 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 10, Guhde teaches all the limitations of claim 8 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 10.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 11-13, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layers can be oriented at 0 or 90 degrees (paragraph 0035).  While Guhde is silent as to the orientation of the thermoplastic-based support layers, it would be obvious to one of ordinary skill in the art to apply the teachings of Guhde regarding the orientation of the fiber-containing reinforcing flexing layers to the fiber-containing thermoplastic-based support layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claims 14 and 15,
As discussed above, Guhde teaches a laminate that can have multiple thermoplastic-based support layers interspersed between and around multiple reinforcing flexing layers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783